Exhibit 10.24

 

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June
30, 2003 ( the “Amendment”), is entered into among (i) ANDREW CORPORATION, a
Delaware corporation (the “Company”), (ii) the various financial institutions as
are now parties to the Amended and Restated Credit Agreement (collectively, the
“Lenders”), (iii) BANK OF AMERICA, N.A. (“Bank of America”), as administrative
agent (the “Administrative Agent”) for the Lenders, (iv) LASALLE NATIONAL BANK
ASSOCIATION,  as syndication agent (the ‘Syndication Agent”) and U.S. BANK
NATIONAL ASSOCIATION,  as documentation agent (the “ Documentation Agent”).

 

R E C I T A L S:

 

A.            The Company, the Lenders, the Administrative Agent, the
Syndication Agent and the Documentation Agent entered into that Amended and
Restated certain Credit Agreement, dated as of December 19, 2002 (the “Credit
Agreement”).

 

B.            Borrowers have requested that the Lenders and the Administrative
Agent enter into this Amendment in order to make certain amendments to the
Credit Agreement as provided herein.

 

C.            Capitalized terms used herein and not otherwise defined shall have
the meanings provided for in the Credit Agreement.

 

D.            In consideration of the mutual agreements contained herein the
parties hereto agree as follows:

 

1.             AMENDMENT

 

Upon satisfaction of the conditions set forth in Section 2 hereof, the Credit
Agreement is amended as follows:

 

1.1           Section 1.1 of the Credit Agreement is hereby amended by adding
the following definitions of “Allen Telecom”, “Allen Telecom Acquisition”,
“Allen Telecom Closing”, “Consolidated Senior Debt”, Consolidated Senior Debt to
EBITDA Ratio”, “Consolidated Tangible Net Worth”, “IRB Letters of Credit” and
“Subordinated Debt” in appropriate alphabetical order:

 

““Allen Telecom”  means Allen Telecom Inc., a Delaware corporation.”

 

--------------------------------------------------------------------------------


 

““Allen Telecom Acquisition”  means the acquisition by a wholly-owned Subsidiary
of the Company of substantially all of the assets or all of the capital stock of
Allen Telecom.”

 

““Allen Telecom Closing Date”  means the date on which all conditions precedent
to the Allen Telecom Acquisition have been satisfied and the Allen Telecom
Acquisition has been consummated.”

 

““Consolidated Senior Debt”  means, with respect to any Person at any date of
determination thereof, Consolidated Total Debt of such Person, less such
portion, if any, of the Consolidated Total Debt of such Person that is comprised
of Subordinated Debt issued upon terms and conditions and pursuant to
documentation in form and content acceptable to the Administrative Agent.”

 

““Consolidated Senior Debt to EBITDA Ratio”  means, with respect to any Person
at any time of determination thereof, the ratio of (i) Consolidated Senior Debt
of such Person, to (ii) Consolidated EBITDA of such Person for the four
immediately preceding Fiscal Quarters.”

 

““Consolidated Tangible Net Worth”  means, with respect to any Person at any
date of determination thereof, (i) Consolidated Net Worth of such Person on that
date, less (ii) all assets of such Person and its consolidated Subsidiaries as
are properly classified as intangible assets in accordance with GAAP, including
customer lists, goodwill, copyrights, trade names, trademarks, patents,
unamortized deferred charges, unamortized debt discount and capitalized research
and development costs.”

 

““IRB Letters of Credit”  means, collectively, the three irrevocable letters of
credit issued by LaSalle Bank National Association, each dated December 24,
2001, naming Bank One, Michigan, as successor Trustee, as beneficiary, which
irrevocable letters of credit are designated as No. S532616 in the stated amount
of $4,118,357, No. S532618 in the stated amount of $5,147,946 and No. S532619 in
the stated amount of $3,088,768, as the same may from time to time be modified,
amended or extended.”

 

““Subordinated Debt”  means Indebtedness subordinated to the Obligations.”

 

1.2           Section 1.1 of the Credit Agreement is hereby amended by restating
the definition of “Applicable Commitment Fee Percentage” in its entirety to read
as follows:

 

““Applicable Commitment Fee Percentage”  shall mean, for any Fiscal Quarter, the
percentage set forth below opposite the Consolidated Total Debt to EBITDA Ratio
as of the last day of the preceding Fiscal Quarter:

 

2

--------------------------------------------------------------------------------


 

Consolidated Total Debt
to EBITDA Ratio

 

Applicable Commitment
Fee Percentage

 

equal to or greater than 2.25 to 1.0

 

0.45

%

less than 2.25 to 1.0,
but equal to or greater than 1.75 to 1.0

 

0.40

%

less than 1.75 to 1.0,
but equal to or greater than 1.25 to 1.0

 

0.35

%

less than 1.25 to 1.0
but equal to or greater than 0.75 to 1.0

 

0.30

%

less than 0.75 to 1.0

 

0.25

%

 

For purposes of the foregoing, the Applicable Commitment Fee Percentage at any
time shall be determined by reference to the Consolidated Total Debt to EBITDA
Ratio of the Company as of the last day of the most recently ended Fiscal
Quarter and any change in the Applicable Commitment Fee Percentage shall, except
as otherwise provided herein, become effective for all purposes on the date the
certificate and applicable financial statements described in Sections 6.1.1(a),
6.1.1(b) and 6.1.1(c) are required to be provided for the applicable fiscal
period; provided, however, that until the certificate and financial statements
have been delivered to the Administrative Agent for the Fiscal Quarter ending
December 31, 2002, the Applicable Unused Fee Percentage shall be 0.35%; further
provided, however, that effective as of the Allen Telecom Closing Date and until
the certificate and financial statements have been delivered to the
Administrative Agent for the Fiscal Quarter ending September 30, 2003, the
Consolidated Total Debt to EBITDA Ratio of the Company shall be determined by
reference to the Compliance Certificate delivered pursuant to Section 6.1.1(k)
in connection with the Allen Telecom Acquisition, but shall in all events be
deemed to be not less than 1.75 to 1.0, further provided, however, that in the
event that the Company or any of its Subsidiaries issues any Subordinated Debt,
from the date of the of the issuance thereof and until the certificate and
applicable financial statements described in Sections 6.1.1(a), 6.1.1(b) and
6.1.1(c) have been delivered to the Administrative Agent for the Fiscal Quarter
in which such Subordinated Debt is issued, the Consolidated Total Debt to EBITDA
Ratio of the Company shall be determined by reference to the Compliance
Certificate delivered pursuant to Section 6.1.1(1) in connection with the
issuance of such Subordinated Debt.  Notwithstanding the foregoing, at any time
during which the Company has failed to deliver the certificate and applicable
financial statements described in Sections 6.1.1(a), 6.1.1(b) and 6.1.1(c) with
respect to a Fiscal Quarter (or the Fiscal Year in the case of the fourth Fiscal
Quarter) in accordance with the provisions thereof, the Consolidated Total Debt
to EBITDA Ratio of the Company shall be deemed, solely for purposes of this
definition, to be greater than 2.25 to 1.0 until such certificate and the
applicable financial statements are delivered.”

 

3

--------------------------------------------------------------------------------


 

1.3           Section 1.1 of the Credit Agreement is hereby amended by restating
the definition of “Applicable Margin” in its entirety to read as follows:

 

““Applicable Margin” means, for any Fiscal Quarter, the margin set forth below
opposite the Consolidated Total Debt to EBITDA Ratio as of the last day of the
preceding Fiscal Quarter:

 

Consolidated Total Debt
to EBITDA Ratio

 

Applicable
Margin for
Eurocurrency
Rate Loans

 

Applicable Margin
For
Base Rate Loans

 

 

 

 

 

 

 

equal to or greater than 2.25 to 1.0

 

2.25

%

0.75

%

less than 2.25 to 1.0,
but equal to or greater than 1.75 to 1.0

 

2.00

%

0.50

%

less than 1.75 to 1.0,
but equal to or greater than 1.25 to 1.0

 

1.75

%

0.25

%

less than 1.25 to 1.0
but equal to or greater than 0.75 to 1.0

 

1.50

%

0

%

less than 0.75 to 1.0

 

1.125

%

0

%

 

For purposes of the foregoing, the Applicable Margin at any time shall be
determined by reference to the Consolidated Total Debt to EBITDA Ratio of the
Company as of the last day of the most recently ended Fiscal Quarter and any
change in the Applicable Margin shall become effective for all purposes on the
date the certificate and applicable financial statements described in Sections
6.1.1(a), 6.1.1(b) and 6.1.1(c) are required to be provided for the applicable
fiscal period; provided, however, that until the certificate and financial
statements have been delivered to the Administrative Agent for the Fiscal
Quarter ending December 31, 2002, the Applicable Margin for Eurocurrency Rate
Committed Loans shall be 1.75% and the Applicable Margin for Base Rate Loans
shall be 0.25%; further provided, however, that effective as of the Allen
Telecom Closing  Date and until the certificate and financial statements have
been delivered to the Administrative Agent for the Fiscal Quarter ending
September 30, 2003, the Consolidated Total Debt to EBITDA Ratio of the Company
shall be determined by reference to the Compliance Certificate delivered
pursuant to Section 6.1.1(k) in connection with the Allen Telecom Acquisition,
but shall in all events be deemed to be not less than 1.75 to 1.0, further
provided, however, that in the event that the Company or any of its Subsidiaries
issues any Subordinated Debt, from the date of the of the issuance thereof and
until the certificate and applicable financial statements described in Sections
6.1.1(a), 6.1.1(b) and 6.1.1(c) have been delivered to the Administrative Agent
for the Fiscal Quarter in which such Subordinated Debt is issued, the
Consolidated Total Debt to EBITDA Ratio of the Company shall be determined by
reference to the Compliance Certificate

 

4

--------------------------------------------------------------------------------


 

delivered pursuant to Section 6.1.1(1) in connection with the issuance of such
Subordinated Debt.  Notwithstanding the foregoing, at any time during which the
Company has failed to deliver the certificate and applicable financial
statements described in Sections 6.1.1(a), 6.1.1(b) and 6.1.1(c) with respect to
a Fiscal Quarter (or the Fiscal Year in the case of the fourth Fiscal Quarter)
in accordance with the provisions thereof, the Consolidated Total Debt to EBITDA
Ratio of the Company shall be deemed, solely for purposes of this definition, to
be greater than 2.25 to 1.0 until such certificate and the applicable financial
statements are delivered.”

 

1.4           Section 1.1 of the Credit Agreement is hereby amended by restating
the definition of “Consolidated Capital Expenditures” in its entirety to read as
follows:

 

““Consolidated Capital Expenditures” means, with respect to any Person for any
period of determination, all payments, including without limitation, payments
with respect to Capital Lease Obligations, for any fixed assets or improvements,
or replacements, substitutions or additions thereto, that have a useful life of
more than one year and which are required to be capitalized under GAAP and, with
respect to Allen Telecom from and after the Allen Telecom Closing Date, if the
applicable period of determination includes any period of time prior to the
Allen Telecom Closing Date, Consolidated Capital Expenditures of the Company
shall include the Consolidated Capital Expenditures of Allen Telecom for such
period of time prior to the Allen Telecom Closing Date, as is included in the
applicable period of determination, all as determined in accordance with GAAP.”

 

1.5           Section 1.1 of the Credit Agreement is hereby amended by restating
the definition of “Consolidated EBITDA” in its entirety to read as follows:

 

““Consolidated EBITDA” means, with respect to any Person for any period of
determination, Consolidated Operating Income of such Person for such period,
plus, without duplication, (i) depreciation, (ii) amortization and (iii)
interest income of such Person and its consolidated Subsidiaries and, in the
case of the Company, all non-cash restructuring charges incurred in connection
with the Allen Telecom Acquisition  for such period and, with respect to Allen
Telecom from and after the Allen Telecom Closing Date, if the applicable period
of determination includes any period of time prior to the Allen Telecom Closing
Date, Consolidated EBITDA of the Company shall be calculated by adding to the
Consolidated Operating Income of Allen Telecom the depreciation, amortization
and interest income of Allen Telecom for such period of time prior to the Allen
Telecom Closing Date as is included in the applicable period of determination,
all as determined on a consolidated basis in accordance with GAAP.”

 

1.6           Section 1.1 of the Credit Agreement is hereby amended by restating
the definition of “Consolidated Fixed Charge Coverage Ratio” in its entirety to
read as follows:

 

5

--------------------------------------------------------------------------------


 

““Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person
for any period of determination, the ratio of (i) the remainder of (x)
Consolidated EBITDA for the four immediately preceding Fiscal Quarters, minus
(y) Consolidated Capital Expenditures for the four immediately preceding Fiscal
Quarters, to (ii) the sum of (A) cash payments of Consolidated Interest Charges
for the four immediately preceding Fiscal Quarters, plus (B) scheduled principal
payments to be made on any items of the types described in clauses (a), (c) or
(f) of the definition of Indebtedness of such Person during the four immediately
succeeding Fiscal Quarters, plus (c) all cash dividends paid in respect of the
capital stock of such Person during the four immediately preceding Fiscal
Quarters.”

 

1.7           Section 1.1 of the Credit Agreement is hereby amended by restating
the definition of “Consolidated Operating Income” in its entirety to read as
follows:

 

““Consolidated Operating Income” means, with respect to any Person for any
period of determination, the operating income of such Person and its
consolidated Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, and with respect to Allen Telecom from and after the Allen
Telecom Closing Date, if the applicable period of determination includes any
period of time prior to the Allen Telecom Closing Date, Consolidated Operating
Income of the Company shall include the operating income of Allen Telecom for
such period of time prior to the Allen Telecom Closing Date as is included in
the applicable period of determination, all as determined in accordance with
GAAP.”

 

1.8           Section 1.1 of the Credit Agreement is hereby amended by restating
the definition of “Consolidated Interest Charges” in its entirety to read as
follows:

 

““Consolidated Interest Charges” means, with respect to any Person, for any
period of determination, the sum of (a) all interest, premium payments, fees,
charges and related expenses of such Person and its Subsidiaries in connection
with borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of such
Person and its Subsidiaries with respect to such period under Capitalized Leases
that is treated as interest in accordance with GAAP and, with respect to Allen
Telecom from and after the Allen Telecom Closing Date, if the applicable period
of determination includes any period of time prior to the Allen Telecom Closing
Date, Consolidated Interest Charges of the Company shall include all items of
the types described in the foregoing clauses (a) and (b) of Allen Telecom for
such period of time prior to the Allen Telecom Closing Date as is included in
the applicable period of determination, all as determined in accordance with
GAAP.”

 

1.9           Section 1.1 of the Credit Agreement is hereby amended by restating
the definition of “L/C Issuer” in its entirety to read as follows:

 

6

--------------------------------------------------------------------------------


 

““L/C Issuer” means (i) LaSalle Bank National Association in its capacity as
issuer of Letters of Credit hereunder consisting solely of the IRB Letters of
Credit, and (ii) Bank of America in its capacity as issuer of all Letters of
Credit hereunder, other than the IRB Letters of Credit, or any successor issuer
of Letters of Credit hereunder.”

 

1.10         Section 1.1 of the Credit Agreement is hereby amended by restating
the definition of “Letter of Credit Sublimit” in its entirety to read as
follows:

 

““Letter of Credit Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $50,000,000.  The Letter of Credit Sublimit is part
of, and not in addition to, the Aggregate Commitments.”

 

1.11         Section 2.3 of the Credit Agreement is hereby amended by adding the
following thereto as Section 2.3(1):

 

“(1)         IRB Letters of Credit.  From and after the Allen Telecom Closing
Date, the IRB Letters of Credit shall be deemed to be Letters of Credit issued
under this Agreement and subject to the terms and conditions hereof.  Borrowers
acknowledge and agree that in the event there is an express conflict between the
terms of this Agreement and the terms of any Reimbursement Agreement between any
Obligor and LaSalle Bank National Association relating to any IRB Letters of
Credit, including, but not limited to, the reimbursement obligations of any
Obligor with respect thereto or the fees payable by any Obligor in connection
therewith, the terms of this Agreement shall govern and control.”

 

1.12         Article II of the Credit Agreement is hereby amended by adding the
following thereto as Section 2.13:

 

“2.13       Increase in Commitments.

 

“(a)         Provided there exists no Default, upon notice to the Administrative
Agent (which shall promptly notify the Lenders), the Borrowers may, from time to
time through and including December 19, 2004, request an increase in the
Aggregate Commitments by a minimum principal amount (for all such requests) of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof, but in no event
exceeding $15,000,000.  At the time of sending such notice, the Borrowers (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders). 
Each Lender shall notify the Administrative Agent within such time period
whether or not it agrees to increase its Commitment and, if so, whether by an
amount equal to, greater than, or less than its Pro Rata Share of such requested
increase.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.  The Administrative Agent shall notify
the Borrowers and each Lender of the Lenders’ responses to each request made
hereunder.  To

 

7

--------------------------------------------------------------------------------


 

achieve the full amount of a requested increase, the Borrowers may also invite
additional Eligible Assignees acceptable to the Administrative Agent and the
Borrowers to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

 

“(b)         If the Aggregate Commitments are increased in accordance with this
Section, the Administrative Agent and the Borrowers shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase.  The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the final allocation of such increase and the Increase Effective
Date.  As a condition precedent to such increase, the Borrowers shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.13, the representations and warranties contained in Sections 5.5 and
5.6 shall be deemed to refer to the most recent statements furnished pursuant to
subsections (a) and (b), respectively, of Section 6.1.1, and (B) no Default
exists.  The Borrowers shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.5) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Pro Rata Shares arising from any nonratable increase in
the Commitments under this Section.

 

“(c)         This Section shall supersede any provisions in Sections 2.13 or 9.1
to the contrary.  Section 2.13 is sharing of payments and section 9.1 is voting
on amendments.”

 

1.13         Section 6.1.1 of the Credit Agreement is hereby amended by deleting
the word “and” at the end of subsection (i) thereof, substituting a semicolon
for the period appearing at the end of subsection (j) thereof and adding the
following thereto as subsections (k) and (l):

 

“(k)         on or before the Allen Telecom Closing Date, a Compliance
Certificate executed by the chief financial officer or treasurer (or, if none,
the chief financial Authorized Corporate Officer) of the Company, showing (in
reasonable detail and with appropriate calculations and computations in all
respects satisfactory to the Administrative Agent) compliance, on a pro forma 
basis giving effect to the Allen Telecom Acquisition (calculated on the basis of
March 31, 2003 financial statements), with the financial covenants set forth in
Section 6.2.2 and stating that no Default has occurred and is continuing, or
would occur after giving effect to the Allen Telecom Acquisition, or if there is
or would

 

8

--------------------------------------------------------------------------------


 

be any such Default, a statement setting forth details of such Default and the
action which the Company has taken and/or proposes to take with respect thereto;
and

 

“(1)         on or before the date of any issuance of Subordinated Debt, a
Compliance Certificate executed by the chief financial officer or treasurer (or,
if none, the chief financial Authorized Corporate Officer) of the Company,
showing (in reasonable detail and with appropriate calculations and computations
in all respects satisfactory to the Administrative Agent) compliance, on a pro
forma basis giving effect to such issuance of Subordinated Debt, with the
financial covenants set forth in Section 6.2.2 and stating that no Default has
occurred and is continuing, or would occur after giving effect to such issuance
of Subordinated Debt, or if there is or would be any such Default, a statement
setting forth details of such Default and the action which the Company has taken
and/or proposes to take with respect thereto.”

 

1.14         Section 6.1.5 of the Credit Agreement is hereby restated in its
entirety to read as follows:

 

“6.1.5      Guarantors.   The Company will cause any Subsidiary that as of the
end of any Fiscal Quarter is a Material Subsidiary (other than Allen Telecom or
any Subsidiary acquiring the assets of Allen Telecom pursuant to the Allen
Telecom Acquisition) that has not previously delivered the documents required by
this Section 6.1.5 to execute and deliver or cause to be delivered to the
Administrative Agent within 30 days of the end of such Fiscal Quarter a Guaranty
in the form of Exhibit H duly executed on behalf of such Subsidiary and
accompanied by (i) resolutions of the board of directors or board of managers of
such Subsidiary authorizing the execution, delivery and performance of the
Guaranty by the Subsidiary, certified by the Secretary or Assistant Secretary of
such Subsidiary, together with certified copies of the Organic Documents of such
Subsidiary and a certificate of good standing or certificate of existence from
the jurisdiction of such Subsidiary’s incorporation or organization, and (ii) an
opinion of such Subsidiary’s legal counsel, in each case in form and substance
acceptable to the Administrative Agent.”

 

1.15         Section 6.2.1 of the Credit Agreement is hereby amended by
restating clause (h) thereof in its entirety to read as follows:

 

“(h)         Liens, other than Liens excepted by clauses (a) through (g) above,
securing an aggregate amount of Indebtedness not exceeding 15% of the Company’s
Consolidated Tangible Net Worth; provided, that Liens, other than Liens excepted
by clauses (a) through (g) above, attaching to or encumbering assets of the
Company and its Subsidiaries located within the United States shall not be
granted to secure on an aggregate amount of Indebtedness exceeding 5% of the
Company’s Consolidated Tangible Net Worth; and”

 

9

--------------------------------------------------------------------------------


 

1.16         Section 6.2.2 of the Credit Agreement is hereby restated in its
entirety to read as follows:

 

“6.2.2  Financial Condition.  The Company will not permit:

 

“(a)         Its Consolidated Net Worth to be at any time less than the (x) sum
of (i) $1,102,038,400, plus (ii) 50% of its Consolidated Net Income for each
Fiscal Quarter commencing with the Fiscal Quarter ending June 30, 2003
(calculated without deduction for any net losses), plus (iii) 50% of the
proceeds of any Equity Issuance occurring after the Allen Telecom Closing Date.”

 

“(b)         Its Consolidated Total Debt to EBITDA Ratio as of the end of any
Fiscal Quarter to be greater than 2.50 to 1.0.

 

“(c)         Its Consolidated Fixed Charge Coverage Ratio to be less than (i)
1.25 to 1.0 through and including the Fiscal Quarter ending June 30, 2003; (ii)
1.75 to 1.0 for the Fiscal Quarter ending September 30, 2003; (iii) 2.0 to 1.0
for the Fiscal Quarter ending December 31, 2003; (iv) 2.25 to 1.0 for the Fiscal
Quarter ending March 31, 2004; and (v) 2.50 to 1.0 as of the end of each Fiscal
Quarter thereafter.

 

“(d)         Its Consolidated Senior Debt to EBITDA Ratio as of the end of any
Fiscal Quarter to be greater than 2.0 to 1.0.”

 

1.17         Section 6.2.4 of the Credit Agreement is hereby restated in its
entirety to read as follows:

 

“6.2.4  Consolidation, Merger, etc.  The Company will not, and will not permit
any of its Subsidiaries to, liquidate or dissolve, consolidate with, or merge
into or with, any other corporation, or purchase or otherwise acquire all or
substantially all of the assets of any Person (or of any division thereof) other
than (a) any such transaction among or between Subsidiaries of the Company as
long as the surviving Person (in the case of a liquidation, merger, dissolution
or consolidation) or the acquiring Person (in the case of an acquisition) is a
wholly-owned Subsidiary of the Company (and if as a result thereof any such
Subsidiary which will cease to exist is a Designated Subsidiary, the obligations
of such Subsidiary shall be assumed by a Subsidiary which is a Designated
Subsidiary) or (b) any such transaction involving the Company if the Company is
the surviving corporation, and provided that both before and after giving effect
to any such transaction (whether involving the Company or any of its
Subsidiaries), no Default has occurred and is continuing and the Company
continues to meet all of its obligations under this Agreement and the other Loan
Documents.  Notwithstanding the foregoing, the Company will not and will not
permit any of its Subsidiaries to consummate any Acquisition unless (i) no
Default or Event of Default shall have occurred and be continuing or would occur
or exist upon

 

10

--------------------------------------------------------------------------------


 

consummation of the Acquisition, (ii) such Acquisition is of a business
operation engaged in the same or a substantially similar line of business as
that engaged in by the Company or any of its Subsidiaries on the date of the
Acquisition, (iii) the prior effective written consent or approval to such
Acquisition by the board of directors or equivalent governing body of the
acquiree is obtained, (iv) not less than 30 days prior to the effective date of
any Acquisition, the Company delivers to the Administrative Agent a certificate
of the chief financial Authorized Corporate Officer of the Company certifying
that after giving effect to such Acquisition the Company’s Consolidated Senior
Debt to EBITDA Ratio as of the end of the Fiscal Quarter in which the
Acquisition is effectuated will be at least 0.25 less than that required by
Section 6.2.2(d), (v) the aggregate consideration to be paid by the Company
and/or any of its Subsidiaries in connection with the Acquisition in the form of
cash, cash equivalents (other than capital stock of the Company and/or any
Subsidiary) and Indebtedness assumed by the Company and/or any Subsidiary does
not exceed $50,000,000 in the aggregate, and (vi) with respect to any
Acquisition in which the aggregate consideration to be paid (including the
assumption of liabilities) by the Company or any of its Subsidiaries equals or
exceeds $20,000,000, the Company delivers to the Administrative Agent prior
written notice of such Acquisition in the form of Exhibit K hereto at least 30
days prior to the effective date of such Acquisition.”

 

1.18         Section 6.2 of the Credit Agreement is hereby amended by adding the
following thereto as Section 6.2.9:

 

“6.2.9  Consolidated Total Debt.  The Company will not permit any of its
Subsidiaries to, incur Indebtedness which when taken together with all other
Indebtedness of the Subsidiaries of the Company would cause either (i) the
Consolidated Total Debt of all of the Subsidiaries of the Company to exceed 15%
of the Consolidated Tangible Net Worth of the Company, or (ii) the Consolidated
Total Debt of all such Subsidiaries of the Company as are organized under the
laws of any State of the United States to exceed 5% of the Consolidated Tangible
Net Worth of the Company.”

 

1.19         Section 6.2 of the Credit Agreement is hereby amended by adding the
following thereto as Section 6.2.10:

 

“6.2.10  Restricted Payments.  The Company will not purchase, redeem or
otherwise acquire shares of its capital stock or warrants or options to acquire
such shares.  Notwithstanding the foregoing:

 

“(a)         the Company may purchase, redeem or otherwise acquire shares of its
capital stock from the proceeds received from the substantially concurrent
issuance by the Company of (i) equity securities of the Company, and/or (ii)
Subordinated Debt of the Company issued upon terms and conditions and pursuant
to documentation in form and

 

11

--------------------------------------------------------------------------------


 

content acceptable to the Administrative Agent, with the consent of the
Administrative Agent not to be unreasonably withheld; and

 

“(b)         In addition to the purchases, redemptions and acquisitions
permitted by clause (a) above, the Company may purchase, redeem or otherwise
acquire shares of its capital stock from cash or the proceeds of Indebtedness
that would constitute Consolidated Senior Debt provided that the aggregate
consideration paid for all purchases, redemptions and/or acquisitions pursuant
to this clause (b) from and after the Closing Date shall not as of the date any
such purchase, redemption or acquisition is effected exceed 10% of the
Consolidated Tangible Net Worth of the Company.”

 

1.20         Section 9.8 of the Credit Agreement is hereby amended by adding the
following thereto immediately following the existing text thereof:

 

“Notwithstanding anything herein to the contrary, “Information” shall not
include, and the Administrative Agent and each Lender may disclose to any and
all Persons, without limitation of any kind, any information with respect to the
“tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Administrative Agent or such Lender relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans, Letters of Credit and
transactions contemplated hereby.”

 

2.             CONDITIONS PRECEDENT

 

This Amendment shall become effective at such time as this Amendment or
counterparts thereof shall have been executed by and delivered to the Company,
the Administrative Agent and Required Lenders and the following conditions
precedent have been satisfied:

 

2.1           The Administrative Agent shall have received from the Company a
Certificate of Secretary of the Company, together with true and correct copies
of the Certificate of Incorporation and Bylaws of the Company, true and correct
copies of the Resolutions of the Board of Directors of the Company authorizing
or ratifying the execution, delivery, and performance of this Amendment, and the
names of the officers of the Company authorized to sign this Amendment, together
with a sample of the true signature of each such officer.

 

2.2           The Administrative Agent shall have received an opinion addressed
to the Administrative Agent and all Lenders from Gardner Carton Douglas LLC,
counsel to the Company, as to the execution, delivery and performance by the
Company of this Amendment and in form and content acceptable to the
Administrative Agent.

 

12

--------------------------------------------------------------------------------


 

2.3           The Administrative Agent shall have received a Reaffirmation
Agreement executed on behalf of the Guarantor in form and content acceptable to
the Administrative Agent.

 

2.4           The Administrative Agent shall have received evidence satisfactory
to it that all conditions precedent to the Allen Telecom Acquisition  have been
satisfied and that the Allen Telecom Acquisition has been fully consummated.

 

2.5           The Administrative Agent shall have received evidence satisfactory
to it that the Notes issued by Allen Telecom having an approximate current
outstanding principal amount of $50,000,000 and bearing interest at 6-3/4% have
been assigned and assumed by the Company and otherwise restructured upon terms
and conditions acceptable to the Administrative Agent.

 

3.             MISCELLANEOUS

 

3.1           Limited Nature of Amendments.  The parties hereto acknowledge and
agree that the terms and provisions of this Amendment amend, add to and
constitute a part of the Credit Agreement.  Except as expressly modified and
amended by the terms of this Amendment, all of the other terms and conditions of
the Credit Agreement and all documents executed in connection therewith or
referred to or incorporated therein remain in full force and effect and are
hereby ratified, reaffirmed, confirmed and approved.

 

3.2           Conflict.  If there is an express conflict between the terms of
this Amendment and the terms of the Credit Agreement, or any of the other
agreements or documents executed in connection therewith or referred to or
incorporated therein, the terms of this Amendment shall govern and control.

 

3.3           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original.

 

3.4           Representations and Warranties.  The Company represents and
warrants to the Administrative Agent and the Lenders as follows: (A) the Company
has all necessary power and authority to execute and deliver this Amendment and
perform its obligations hereunder; (B) this Amendment and the Credit Agreement,
as amended hereby, constitute the legal, valid and binding obligations of the
Company and are enforceable against the Company in accordance with their terms;
and (C) all representations and warranties of the Company contained in the
Credit Agreement and all other agreements, instruments and other writings
relating thereto are true and complete as of the date hereof.

 

3.5           Governing Law.  This Amendment shall be construed in accordance
with and governed by and the internal laws of the State of Illinois, without
giving effect to choice of law principles.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF,  the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

ANDREW CORPORATION

 

 

 

 

 

 

 

By:

/s/ M. Jeffrey Gittelman

 

 

Name:

M. Jeffrey Gittelman

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

 

 

 

By:

/s/ David A. Johanson

 

 

Name:

David A. Johanson

 

 

Title:

Vice President

 

 

14

--------------------------------------------------------------------------------


 

 

 

LENDERS

 

 

 

BANK OF AMERICA, N.A., as a Lender,
L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Craig W. McGuire

 

 

Name:

CRAIG W. McGUIRE

 

 

Title:

VICE PRESIDENT

 

 

15

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL
ASSOCIATION, as a Lender and
Syndication Agent

 

 

 

 

 

By:

/s/ John C. Thurston

 

 

Name:

JOHN C. THURSTON

 

 

Title:

FIRST VICE PRESIDENT

 

 

16

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL
ASSOCIATION, as a Lender and
Documentation Agent

 

 

 

 

 

By:

/s/ R. Michael Newton

 

 

Name:

R. Michael Newton

 

 

Title:

Vice President

 

 

17

--------------------------------------------------------------------------------


 

 

HARRIS TRUST AND SAVINGS BANK,
as a Lender

 

 

 

 

 

By:

/s/ Peter Stack

 

 

Name:

PETER STACK

 

 

Title:

VP

 

 

18

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK, as a Lender

 

 

 

 

 

By:

/s/ Richard H. Michalik

 

 

Name:

RICHARD H. MICHALIK

 

 

Title:

SVP

 

 

19

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,
as a Lender

 

 

 

 

 

By:

/s/ Christopher L. McKean

 

 

Name:

 

CHRISTOPHER L. McKEAN

 

 

Title:

 

SECOND VICE PRESIDENT

 

 

20

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, CHICAGO, as a
Lender

 

 

 

 

 

By:

/s/ William Lavery

 

 

Name:

William Lavery

 

 

Title:

Vice President

 

 

21

--------------------------------------------------------------------------------


 

 

BANK OF TOKYO-MITSUBISHI, LTD.,
CHICAGO BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Shinichiro Munechika

 

 

Name:

SHINICHIRO MUNECHIKA

 

 

Title:

DEPUTY GENERAL MANAGER

 

 

22

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, as a Lender

 

 

 

 

 

By:

/s/ Jaap L. Tonckens

 

 

Name:

Jaap L. Tonckens

 

 

Title:

Vice President

 

 

 

Morgan Stanley Bank

 

 

23

--------------------------------------------------------------------------------